Citation Nr: 1422139	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a disability manifested by blurred vision, to include glaucoma.

5.  Entitlement to service connection for a disability manifested by lower extremity cramping, numbness, pain, and weakness, to include Charcot-Marie-Tooth disease.

6.  Entitlement to an initial evaluation in excess of 60 percent for prostatitis.

7.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.

8.  Entitlement to an effective date earlier than September 13, 2008, for the grant of service connection for prostatitis.

9.  Entitlement to an effective date earlier than September 13, 2008, for the grant of service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in April 2009, June 2009, and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issues of entitlement to service connection for a disability manifested by lower extremity cramping, numbness, pain, and weakness, to include Charcot-Marie-Tooth disease; entitlement to an initial evaluation in excess of 60 percent for prostatitis from December 1, 2010; and entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss from December 1, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic lumbar spine disability did not manifest in service and is not related to the Veteran's active military service.

2.  A chronic right knee disability did not manifest in service and is not related to the Veteran's active military service; right knee arthritis did not manifest to a compensable degree within a year of the Veteran's discharge from service.

3.  A chronic right shoulder disability did not manifest in service and is not related to the Veteran's active military service; right shoulder arthritis did not manifest to a compensable degree within a year of the Veteran's discharge from service.

4.  A chronic disability manifested by blurred vision, to include glaucoma, did not manifest in service and is not related to the Veteran's active military service.

5.  Prior to December 1, 2010, the Veteran's prostatitis had not been manifested by renal dysfunction. 

6.  Prior to December 1, 2010, the Veteran's bilateral hearing loss had been manifested by no higher than III hearing in the right ear and level VII hearing in the left ear.  

7.  A claim for service connection for prostatitis was not received by VA prior to September 13, 2008.

8.  A claim for service connection for bilateral hearing loss was not received by VA prior to September 13, 2008. 



CONCLUSIONS OF LAW

1.  A chronic lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A chronic right knee disability was not incurred in or aggravated by active service; and right knee arthritis may not be presumed to be incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A chronic right shoulder disability was not incurred in or aggravated by active service; and right shoulder arthritis may not be presumed to be incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  A chronic disability manifested by blurred vision, to include glaucoma, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

5.  The criteria for a rating in excess of 60 percent for prostatitis have not been met prior to December 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2013).

6.  The criteria for an initial evaluation in excess of 20 percent for bilateral hearing loss have not been met prior to December 1, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100.

7.  The criteria for an effective date earlier than September 13, 2008, for the grant of service connection for prostatitis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

8.  The criteria for an effective date earlier than September 13, 2008, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

With respect to the claims for service connection, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008, August 2009, September 2009, November 2009, February 2010, and March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2011. 

With respect to the claims for higher initial ratings and earlier effective dates, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

With regard to the Veteran's lumbar spine, right knee, right shoulder, and blurred vision, service treatment records indicate that in June 1975, the Veteran presented with lower back pain for three days with impression of questionable back strain.  At follow up appointment that same month, the Veteran also complained of injured knee with assessments of acute prostatitis and left knee strain.  In August 1975, the Veteran presented with complaints of back and hip pains with assessment of slight muscle strain.  In September 1975, the Veteran presented with complaints that his knee was hurting at the back portion below thigh, that when lifting he felt sharp pain, and also low lumbar pain with impression of prostatitis.  Also in September 1975, the Veteran complained of blurred distance vision with vision within normal limits.  In October 1975, the Veteran complained of lower back pain for one month with assessment of prostatitis.  In November 1975, the Veteran presented with complaints of lower back pain with assessment of mild lumbar strain.  In January 1976, the Veteran presented with complaints of swollen left eye, drainage, and sharp pain with impression of conjunctivitis.  In February 1976, the Veteran presented with complaints of continuous low back pain since May with impression of muscle strain.  In May 1976, the Veteran presented with history of pain in both shoulders after lifting tents with assessments of left upper quadrant muscle strain, muscle strain, and mid thoracic and upper thoracic strain.  In August 1976, the Veteran presented with complaint of both knees hurting and pain in right shoulder.  In October 1979, the Veteran presented with complaint of sore knee for one week after falling down some steps with assessment of collateral trauma resolving.  In October while stationed at Fort Bragg, the Veteran presented with pulled muscle in right shoulder with assessment of muscle spasm.  

Despite in-service complaints of lumbar spine pain, right knee pain, right shoulder pain, and blurred vision, the Board cannot conclude that a "chronic" lumbar spine, right knee, right shoulder, or eye condition was incurred during service.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury or disease.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the clinical examination for separation from service, the Veteran's spine, lower extremities, eyes, and vision were evaluated as normal.  In addition, the only abnormality of the upper extremities was a right fifth mallet finger.  

Thus, there is no medical evidence that shows that the Veteran suffered from chronic disability of the lumbar spine, right knee, right shoulder, or chronic disability manifested by blurred vision during service. 

In addition, there is no medical evidence that shows arthritis of the right knee or right shoulder within a year following the Veteran's discharge from service.  Further, to the extent that the Veteran reports continuity of post-service arthritis symptoms, the Board finds his allegations to be of limited probative value.  The file contains records from VA treatment in May 1993 at which time the Veteran reported complaints of pain in all joints for five months; he also reported such pain for one year.  

The factors which may be used in evaluating credibility include review of statements provided during medical treatment.  Statements during medical treatment are usually given greater probative weight than statements made for purposes of a claim, particularly if the statements are close in time to the alleged onset of a disorder.  Thus, in light of the Veteran's report of joint pain beginning sometime in the 1992/1993 timeframe along with the lack of any relevant history reported between 1980 and 1992, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In this case, the Veteran clearly has current disabilities.  He has been diagnosed as having lumbar spine degenerative disc disease with evidence of broad-based central disc protrusion with annular tear producing severe acquired central spinal canal stenosis, degenerative changes of the right knee, degenerative changes of the right shoulder, and glaucoma.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and the Veteran's military service.  In this case, however, no medical professional has ever related these conditions to the Veteran's military service.  

At the March 2010 VA examination, the Veteran reported that he developed intermittent pain and cramps in his calf muscles, anterior thigh muscle, and buttocks in the 1980s.  He also reported that he injured his shoulders and back in the military while playing football, he reinjured his back when he was tasked to store furniture in a warehouse, and he injured his right knee during physical training.  After physical examination and x-rays, the Veteran was diagnosed as having degenerative disc disease of the lumbar spine with evidence of broad-based central disc protrusion with annular tear producing severe acquired central spinal stenosis, degenerative changes of the right shoulder, mild degenerative changes of the right knee.

In April 2010, a VA orthopedic physician opined after review of the claims file that it was less likely as not that the Veteran's current left leg pain, right leg pain, right knee pain, low back pain, right shoulder pain, and pain in the buttocks, are related to his period of active service.  The VA physician noted that on reviewing the claims file, the description of the problem does not indicate any significant problem at the time.  The physician stated that he felt that the Veteran had developed mild arthritic changes in the multiple joints and in the lumbar spine as a result of the aging process.  There is no medical opinion to the contrary of record.  

Thus, the record is absent evidence of a chronic lumbar spine, right knee, right shoulder, and eye condition during service; evidence of right knee arthritis and right shoulder arthritis within a year following service, evidence of continuity of right knee and right shoulder symptomatology, and medical evidence of a nexus between lumbar spine, right knee arthritis, right shoulder arthritis, and glaucoma. 

Although the Veteran contends that his lumbar spine degenerative disc disease, right knee arthritis, right shoulder arthritis, and glaucoma, are related to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determination of etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran is appealing the original assignments of disability evaluations following awards of service connection for bilateral hearing loss and prostatitis.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board notes that subsequent to the November 30, 2010 Statement of the Case, additional VA treatment records were added to the Veteran's Virtual VA file including a February 2012 VA examination for the Veteran's hearing loss and an VA opinion regarding the Veteran's ability to secure and maintain gainful employment due to his prostatitis.  The AOJ has yet to readjudicate these issues taking into consideration the evidence associated with the claims file since the November 2010 Statement of the Case.  Therefore, the Board will evaluate these two disabilities as they appeared prior to December 1, 2010. 

Prostatitis

Prostatitis is inflammation of the prostate gland.  Watai v. Brown, 9 Vet. App. 441 (1996).  Pursuant to Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and post-operative residuals are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  The 60-percent rating is the maximum allowable rating under Diagnostic Code 7527 for a prostate disability whether rated based on voiding dysfunction or urinary tract infection (without renal involvement).  
In this case, the medical evidence does not show that prior to December 1, 2010, the Veteran was found to have renal dysfunction as the result of the prostatitis.  

Thus, absent evidence of poor renal functioning that was severe, the Board finds that a higher rating under Diagnostic Code 7527 was not warranted at any time prior to December 1, 2010.  Although the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to an evaluation in excess of 60 percent for prostatitis is not warranted at any time prior to December 1, 2010.  See 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

Under the Rating Schedule, hearing impairment is evaluated based on audiological testing, including a pure tone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The pure tone threshold average is the average of the pure tone thresholds in decibels, at 1,000, 2,000, 3,000, and 4,000 hertz, shown on the pure tone audiometry test. 38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the pure tone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.  

The Board notes that 38 C.F.R. § 4.86 addresses exceptional patterns of hearing loss, for example, when the pure tone threshold at each of the frequencies 1,000, 2,000, 3,000, and 4,000 hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz.  In this case, an exceptional pattern of hearing impairment has not been shown. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from level I for essentially normal acuity to level XI for profound deafness.  Tables VI and VII as set forth in § 4.85 are used to calculate the rating to be assigned.  VA must derive the measurement of hearing loss by a mechanical application of the foregoing provisions of the Rating Schedule.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The findings of the January 2009 VA examination correlate to a designation of level III hearing in the right ear and level VII hearing in the left ear.  38 C.F.R. § 4.86(b).  Table VII of 38 C.F.R. § 4.85 provides for a 20 percent evaluation under Diagnostic Code 6100 when a veteran has these levels of hearing.  

Thus, the evidence has pure tone average decibel loss and word recognition scores which correspond with the currently assigned 20 percent rating.  Although the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is not warranted at any time prior to December 1, 2010.  See 38 U.S.C.A. § 5107(b).

Other Rating Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected prostatitis and bilateral hearing loss prior to December 1, 2010, present such unusual or exceptional disability pictures so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to prostatitis in the Rating Schedule focus on symptoms of urinary dysfunction or urinary tract infection.  As discussed above, such symptomatology describes the Veteran's current disability picture with respect to his prostatitis.  The criteria pertaining to hearing loss in the Rating Schedule focus on a combination of the percent of speech discrimination and pure tone threshold average.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record prior to December 1, 2010, that reasonably raised a claim of entitlement to a TDIU.

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i). 

The record reflects that the veteran was discharged from service in October 1980.  July 1978.  A VA Form 21-526, completed by the veteran, was electronically submitted to VA on September 13, 2008.  No claim for prostatitis or bilateral hearing loss was received by VA prior to September 13, 2008. 

Thus, applying the statute and the regulations cited above, the veteran is not entitled to an effective date earlier than September 13, 2008, for the awards of service connection for prostatitis and bilateral hearing loss.  The Court of Appeals for Veterans Claims has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. at 382, citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997). 


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a disability manifested by blurred vision, to include glaucoma, is denied.

Entitlement to an initial evaluation in excess of 60 percent for prostatitis prior to December 1, 2010, is denied.

Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss prior to December 1, 2010, is denied.

Entitlement to an effective date earlier than September 13, 2008, for the grant of service connection for prostatitis is denied.

Entitlement to an effective date earlier than September 13, 2008, for the grant of service connection for bilateral hearing loss is denied.


REMAND

With regard to the issue of entitlement to a disability manifested by lower extremity cramping, numbness, pain, and weakness, service treatment records indicate that the Veteran presented in January 1977 with complaints of pain in three places on his feet due to tight fitting boots and in February 1977 with complaints of pain and numbness in both feet times two weeks due to the cold.  In March 2010, the VA examiner diagnosed the Veteran as having peripheral vascular disease of bilateral lower extremity by history with symptoms of cramps involving the calves, thighs and buttocks.  In April 2010, a VA physician addressed the issue as to whether the pes cavus and cramps in the lower extremities could be associated with Charcot-Marie-Tooth disease and noted that he could not find any clear cut findings or history to give the diagnosis of Charcot-Marie-Tooth disease which is a hereditary polyneuropathy.

There is a question then as to whether Charcot-Marie-Tooth disease is present or whether there is other etiology.  The examiner did not appear to specifically discuss whether the in-service symptoms might have been related to the more recent findings.  Moreover, if Charcot-Marie-Tooth is present, additional matters must be addressed.

With respect to the initial rating claims, as noted above, the Board herein adjudicated the issues of entitlement to initial evaluations in excess of 60 percent for prostatitis and in excess of 20 percent for bilateral hearing loss prior to December 1, 2010.  As it has been some time since the Veteran underwent VA examinations for these disabilities, it is the Board's opinion that the Veteran be offered the opportunity to report for a VA examination to determine the current severity of his prostatitis and bilateral loss. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his pain and numbness complaints, prostatitis, and bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded an appropriate VA neurological examination to determine the etiology of any current lower extremity neurological condition, and to ascertain if Charcot-Marie-Tooth disease is present.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  

(a)  The examiner should identify any current lower extremity neurological disorder and determine whether any such impairment is an acquired, congenital, or a disorder for which there is a hereditary predisposition.

(b) If a congenital impairment exists, the examiner should state whether it is a disease or defect.  

(c) If a congenital defect is present, the examiner should render a medical opinion as to whether the evidence shows that it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

(d) If a congenital or hereditary disease is present, the examiner should render an opinion as to whether the evidence shows that symptoms of such congenital disease manifested during service.  If so, the examiner should render an opinion whether such congenital or hereditary disease was aggravated by the Veteran's military service or due to the natural progress of the disease.  

(e) The examiner should state if any other acquired lower extremity neurological disorders are currently present, and render a medical opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any current disorder was incurred in the Veteran's military service.  It should be noted whether in-service symptoms may represent the early onset of current pathology.

3.  The Veteran should be afforded a VA genitourinary examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA have been reviewed.  In accordance with the latest worksheets for rating genitourinary system dysfunction, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  

4.  The Veteran should be afforded a VA audiology examination.  The examiner is to be provided access to the claims folder and Virtual VA.  The examiner must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating hearing impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  
  
5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of all pertinent records.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


